



COURT OF APPEAL FOR ONTARIO

CITATION: Jaffrey (Re), 2020 ONCA 113

DATE: 20200211

DOCKET: C67112

Rouleau, Benotto and Harvison
    Young JJ.A.

IN THE MATTER OF:  Syed Jaffrey

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Andrew Cappell, for the Crown

Michele Warner, for the Centre for
    Addiction and Mental Health

Heard: February 7, 2020

On appeal against the disposition of the
    Ontario Review Board dated, April 11, 2019.

APPEAL BOOK ENDORSEMENT

[1]

The parties agree that, in light of the later
    board disposition, this appeal is moot.

[2]

As a result, it is dismissed as being moot.


